Citation Nr: 9917543	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  95-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the character of the appellant's discharge from 
military service in 1971 constitutes a bar to the receipt of 
Department of Veterans Affairs benefits (exclusive of health 
care under Chapter 17, Title 38, United States Code).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



REMAND

The appellant, after serving on active duty from February 
1969 to August 1971, received an other-than-honorable 
discharge.  He subsequently served on active duty from June 
29, 1974, to July 19, 1974, and was discharged under 
honorable conditions.

This appeal arose from an August 1994 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which held that the character 
of the appellant's discharge from military service in 1971 
constituted a bar to the receipt of VA benefits (exclusive of 
health care under Chapter 17, Title 38, United States Code).

Following review, the Board of Veterans' Appeals (Board) 
remanded the appellant's claim in September 1997 and 
September 1998 for further development.

The veteran, in the course of prosecuting his claim, 
requested a hearing.  He was advised by his representative 
that the veteran's name had been placed on a list of Travel 
Board hearings to be conducted in June 1997.  The current 
record does not show that a hearing was scheduled and the 
veteran, in a letter to the Board dated in August 1998, 
indicated that he had asked on numerous occasions to appear 
personally.  There is no evidence that the veteran has 
withdrawn his request to be scheduled for a Board hearing and 
it must be assumed that he still desires a hearing before a 
Board member sitting at the VARO in Louisville, Kentucky.

The undersigned contacted the Luther Luckett Correctional 
Complex and spoke with an employee in the Records Department.  
The veteran was released from prison in April 1999.  The RO 
should schedule him for the hearing he has requested.

Accordingly, the claim must be REMANDED for the following 
action:

The RO should make an effort to locate 
the veteran, and, if necessary, request 
his local representative to aid in the 
search.  If the veteran is found, he 
should be scheduled for a Travel Board 
hearing.  

Thereafter, the case should be returned to the Board for 
further consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


